                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

JUDY KIRBY,                                           )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 1:17-cv-02436-SEB-TAB
                                                      )
SUPERINTENDENT,                                       )
                                                      )
                              Respondent.             )


              ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS
                   AND DIRECTING ENTRY OF FINAL JUDGMENT

        On May 9, 2018, the Court reviewed Judy Kirby’s petition for a writ of habeas corpus

challenging her conviction in a prison disciplinary proceeding identified as No. IWP 16-09-0105.

Dkt. 12. In that Entry, the Court discussed the incident that led to Ms. Kirby’s disciplinary charge,

the proceeding that resulted in her conviction, and the four grounds for relief she asserted in her

habeas petition. The Court found that three of those grounds failed to merit habeas relief but

directed the parties to supplement their filings to address Ms. Kirby’s assertion that she was denied

her right to a hearing before an impartial decisionmaker. In this Entry, the Court addresses only

that issue.

                                       I. Factual Background

        In her petition, Ms. Kirby states under penalty of perjury that, an hour before her

disciplinary hearing, she received a “move slip for lock.” Dkt. 1 at 3. The Court understands this

to mean that, an hour before her hearing was scheduled to begin, she received orders to move to

disciplinary segregation. At the conclusion of her hearing, the sanctions imposed against Ms. Kirby

included 90 days’ confinement in disciplinary segregation. See dkt. 10-7. This raises the
appearance that the hearing officer decided that Ms. Kirby was guilty and put her sanctions into

effect before allowing her an opportunity to present her case at the hearing.

        The respondent supports her supplemental response with an affidavit from Janet O’Neal,

who is currently a Supervisor of Classification at Indiana Women’s Prison (IWP). Dkt. 15-2. Ms.

O’Neal attests that the disciplinary segregation unit at IWP is “constantly full” and that moving an

inmate into that unit often requires the staff to release another inmate from segregation early. Id.

at ¶¶ 5–6. Therefore, “[w]hen a disciplinary hearing officer believes it is possible that an offender

will be found guilty and given segregation as a sanction, the hearing officer customarily notifies

the Restricted Status Unit Officer and Count Desk Staff of the possible need to clear out a bed in

segregation.” Id. at ¶ 7.

        While Ms. O’Neal’s affidavit provides insight as to the current practice of assigning IWP

inmates to disciplinary segregation, the respondent has not tendered any evidence regarding the

procedure used in Ms. Kirby’s case. The hearing officer, Sergeant Renee Todd, is no longer

employed at IWP. Dkt. 15. The respondent has not presented an affidavit from Sergeant Todd or

any documentary evidence to refute Ms. Kriby’s statement that she received orders to move to

disciplinary segregation before her hearing began.

                                        II. Legal Standard

        Prisoners in Indiana custody may not be deprived of good-time credits, Cochran v. Buss,

381 F.3d 637, 639 (7th Cir. 2004) (per curiam), or of credit-earning class, Montgomery v.

Anderson, 262 F.3d 641, 644-45 (7th Cir. 2001), without due process. A prisoner’s due process

rights in a disciplinary proceeding include a right “to present testimony and documentary evidence

to an impartial decision-maker.” Piggie v. Cotton (Piggie II), 344 F.3d 674, 677 (7th Cir. 2003).
       A “sufficiently impartial” decision-maker is necessary in order to shield the prisoner from

the arbitrary deprivation of her liberties. Gaither v. Anderson, 236 F.3d 817, 820 (7th Cir. 2000)

(per curiam). Hearing officers “are entitled to a presumption of honesty and integrity” absent clear

evidence to the contrary. Piggie v. Cotton (Piggie I), 342 F.3d 660, 666 (7th Cir. 2003); see Perotti

v. Marberry, 355 F. App’x 39, 43 (7th Cir. 2009) (citing Withrow v. Larkin, 421 U.S. 35, 47

(1975)). Indeed, the “the constitutional standard for impermissible bias is high,” and hearing

officers “are not deemed biased simply because they presided over a prisoner’s previous

disciplinary proceeding” or because they are employed by the prison. Piggie I, 342 F.3d at 666.

       It is well-settled that the presumption of impartiality is overcome—and an inmate’s right

to an impartial decision-maker is breached—when the hearing officer has been “directly or

substantially involved in the factual events underlying the disciplinary charges, or in the

investigation thereof.” Piggie I, 342 F.3d at 667. This Court has made clear, however, that a

hearing officer’s partiality may manifest itself through other actions. See Boyd v. Brown, No. 2:15-

cv-00006-JMS-MJD, 2016 WL 4440399, at *3 (S.D. Ind. Aug. 23, 2016) (“There is admittedly

little appellate authority on other potential instances of bias in disciplinary cases, however, the

determination of bias cannot only be restricted to questions dealing with direct involvement.”).

                                           III. Analysis

       The Court finds that the prison staff executed an order reassigning Ms. Kirby to disciplinary

segregation before her disciplinary hearing commenced and that this denied her due process right

to a hearing before an impartial decision-maker. Although the Court is unaware of any judicial

decision that has confronted this specific issue, the Court hardly views this as a bold decision. Due

process undeniably assures a prisoner charged with a disciplinary violation of a right to be heard

by an impartial decision-maker. Piggie II, 344 F.3d at 677. That assurance is empty if the law
permits the decision-maker to adjudge the prisoner guilty and begin implementing her sanctions

before the hearing begins.

       In her supplemental response, counsel for the respondent states that the hearing officer “did

not prejudge the case so as to deny Kirby her right to an impartial hearing officer. She simply

notified the necessary personnel of the possibility that another offender would need a bed in

segregation.” Dkt. 15 at 3. But no evidence supports this assertion. The respondent has simply

presented evidence showing that it is customary for a hearing officer to notify appropriate

personnel before a hearing that a space in disciplinary segregation may be needed. Dkt. 15-2 at

¶ 7. But Ms. Kirby has presented competent evidence that she was actually ordered to relocate to

disciplinary segregation before her hearing began. See dkt. 1 at 3. The absence of contradictory

evidence compels the conclusion that Sergeant Todd deemed Ms. Kirby guilty before the hearing

began and therefore the disciplinary proceeding without the impartiality that due process demands.

                                         IV. Conclusion

       “The touchstone of due process is protection of the individual against arbitrary action of

the government.” Wolff v. McDonnell, 418 U.S. 539, 558 (1974). Because Ms. Kirby was denied

due process in disciplinary proceeding No. IWP 16-09-0105, her disciplinary conviction and the

sanctions imposed must be VACATED AND RESCINDED. Ms. Kirby’s petition for a writ of

habeas corpus is GRANTED. Her earned credit time and credit-earning class must be

IMMEDIATELY RESTORED, and her release date must be recalculated accordingly.

       IT IS SO ORDERED.



       Date:          1/16/2019                      _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana
Distribution:

JUDY KIRBY
107788
INDIANA WOMENS PRISON
INDIANA WOMENS PRISON
Inmate Mail/Parcels
2596 Girls School Road
Indianapolis, IN 46214

Frances Hale Barrow
DEPUTY ATTORNEY GENERAL
frances.barrow@atg.in.gov
